DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
In view of the claims amendment and Applicant’s arguments, the previously set forth specification objection has been withdrawn.
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C.
112(b) have been fully considered and are persuasive in view of the Amendment. Accordingly, the
previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn. Please see below for new
grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.
Applicant's arguments filed 07/05/2022 regarding prior art rejection have been fully considered but they are not persuasive.
Applicant argues that “Rambach teaches a tilted heat exchanger system. However, they use a single phase fluid (preferably water) that circulates by relying on the fact that density of liquid reduces as temperature increases. Thus, they do not use a two phase 'condenser' where a phase change fluid's vapor is condensed in the tilted heat exchanger.”.
Examiner respectfully disagrees. Rambach was not relied upon to teach a working fluid.  Furthermore, examiner notes that water can be a three-phase working medium. Examiner notes that the citation to Omnishelter in the header was a typo error, Examiner did not rely upon any of Omnishelter’s teaching. Therefore, the header of claim 8 rejection is corrected herein, but the rejection of claim 8 remains the same. 
Applicant's arguments regarding the newly added limitations to claim 1 have been fully considered but they are moot as the arguments do not apply to the current combination of references. Particularly, the newly cited reference to ERLAND replaces SIM as teaching the newly amended features of claim 1. All other arguments are moot in light of the new grounds of rejection. Applicant has amended the claims to require new combination(s) of limitations. Please see below for new grounds of rejection, necessitated by Amendment.

Status of Claims
The status of the claims as filed in the reply dated 01/10/2022 are as follows: 
Claims 1-20 are pending.
Claims 6, 10, 13 and 14-20 are withdrawn from consideration.
Claims 1-5, 7-9, 11, and 12 are being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein a difference between said temperatures T1, and T3 at which the heat exchange takes place ranges from 0.2°C to 1.0°C.”. However, it’s unclear if Applicant is claiming that the heat exchange only begins to initiate at a temperature difference of at least 0.2°C to 1.0°C or the heat exchange only occurs when the temperature difference between said temperatures T1, and T3 is 0.2°C to 1.0°C and stops outside the range. Examiner notes that the latter interpretation may raise the issue of new matter since the specification only outlines it as a minimum temperature difference. To expedite prosecution, based on page 12 of the specification e.g. “The subject system operates whenever the ambient temperature T3 is below the water's initial elevated temperature T1. The temperature difference in question (0.2 C - 1.0°C) is a minimum temperature difference (between the initial T1 and ambient T3) at which the system can begin the heat exchange to reduce the initial T1 to a goal temperature T2 which can approach and become equal to the ambient temperature T3. Thus, the subject system is operable at temperature differences between T1 and T3 ranging from such minimum temperature difference of 0.2°C - 1.0°C and exceeding the minimum temperature difference.” Examiner is treating the recitations of claim 7 as merely claiming a system capability to operate when there is a minimal temperature difference of 0.2°C between the T1 and T3. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SIM (WO2017086563 A1: Machine Translation was previously provided by Examiner) and further in view of ERLAND (US2499736A).

Regarding claim 1, SIM discloses a highly efficient water cooling system (see Figure 5), comprising: a water reservoir (11) filled with water (12) at a temperature T1, at least one heat exchange (HX) loop (see heat pipe 100) in contact with the water in said water reservoir (see Figure 5), said HX loop operating to cool said water in said water reservoir to a temperature T2, wherein T1 > T2 (SIM discloses in ¶ [10] that “The cooling water discharged to the cooling water discharge pipe 16 is cooled while passing through the heat exchange unit”), 
said at least one HX loop (100) being configured with: an evaporator HX unit (110) positioned in said water reservoir in contact with said water (see 110 being submerged in the water 12), a condenser HX unit (130) positioned outside said water reservoir (see 130 being in the air cooling unit 17) in operative coupling to said evaporator HX unit (110) via a loop tubing system (120), said condenser HX unit being exposed to an external air having an ambient temperature T3 (see condenser 130 being in the air cooling unit 17) ,
and the at least one working medium partially filling said at least one HX loop (SIM discloses in ¶ [71] that “a coolant such as ammonia, ethanol, methanol, water, or a freon series is enclosed in the tube body constituting the heat pipe module 100”), and circulating between said evaporator HX unit and said condenser HX unit via said loop tubing system, thus cooling said water in said water reservoir from the temperature T1 to the temperature T2 (see ¶ [71]). 
SIM does not teach wherein said loop tubing system of said at least one HX loop includes: an inlet tubing line and a return tubing line operatively coupling said evaporator HX unit and said condenser HX unit, thus forming said at least one HX loop, wherein at least one working medium filling said at least one HX loop circulates from said evaporating HX unit to said condenser HX unit through said inlet tubing line and returns from said condenser HX unit to said evaporator HX unit along said return tubing line.
However, it’s old and well known as evidenced by ERLAND to have the passive cooling in form of closed loop that includes an inlet tubing line and a return tubing line (see Figure 3) or in form of one tube configured as inlet and return line (see Figure 1). ERLAND teaches a loop tubing system of at least one HX loop (see Figure 3) includes: an inlet tubing line (25) and a return tubing line (24) operatively coupling an evaporator HX unit (12) and a condenser HX unit (11), thus forming said at least one HX loop (see Figure 3), wherein at least one working medium filling said at least one HX loop circulates from said evaporating HX unit to said condenser HX unit through said inlet tubing line and returns from said condenser HX unit to said evaporator HX unit along said return tubing line (see Col. 2 Lines [40-55]; Col. 5, lines 1-4; c.f. Figure 3).

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of SIM, with the wherein said loop tubing system of said at least one HX loop includes: an inlet tubing line and a return tubing line operatively coupling said evaporator HX unit and said condenser HX unit, thus forming said at least one HX loop, wherein at least one working medium filling said at least one HX loop circulates from said evaporating HX unit to said condenser HX unit through said inlet tubing line and returns from said condenser HX unit to said evaporator HX unit along said return tubing line, as taught by ERLAND, since the simple substitution of one known element (passive cooling loop with separate inlet tubing line and a return tubing line taught by ERLAND) for another (passive cooling loop with one tube configured as inlet and return line disclosed by SIM) would have yielded predicable results, namely separating the vapor from the liquid (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of increasing the temperature difference between the condenser and evaporator while increasing the circulation of the working medium which will increase the cooling efficiency, since the vapor line (inlet tubing line) and the liquid line (return tubing line) are separated from each other. See MPEP § 2143.

Regarding claim 2, SIM discloses said water reservoir (11) is a fluidly sealed receptacle defined between a bottom portion and a top portion (18) of said water reservoir (see tank 11 in Figure 5) , said system further comprising: a water inlet pipe (15) extending in fluid communication with said receptacle to supply said water having said temperature T1 in said receptacle (see water supply pipe 15 in Figure 5), and a water outlet piping (16) extending in fluid communication with said receptacle to output cooled water having said temperature T2 (see water discharge pipe 16 in Figure 5).

Regarding claim 3, SIM as modified by ERLAND teaches wherein, when T1 > T3, said at least one working medium absorbs heat produced by said water filling said receptacle, resulting in said at least one working medium boiling in said evaporator HX unit, thus forming the working medium vapor, wherein said working medium vapor passes through said inlet tubing line (25 of ERLAND),  into said condenser HX unit, and, being exposed to a lower temperature T3 of the external air, condenses in said condenser HX unit, thus forming a condensate of said at least one working medium, said condensate returning from said condenser HX unit to said evaporator HX unit through said return tubing line (24 of ERLAND), thus cooling said water in said receptacle of said water reservoir, (SIM discloses in ¶ [73] that “since the connection portion 120 and the condensing portion 130 are continuous tubes, the boundaries are not clearly defined, and the refrigerant may be vaporized by heat exchange with the cooling water 12 in the connection portion 120 that is locked to the cooling water 12 And the refrigerant can be condensed by heat exchange with the atmosphere in the connection part 120 exposed to the outside of the cooling water 12”:  see ¶¶ [71-73]).

Regarding claim 4, SIM discloses said condenser HX unit (130) and said evaporator HX unit (110) are disposed in vertically aligned relationship one with respect to another (see condenser 130 and evaporator 110 in Figure 5), and wherein said condensate of said at least one working medium travels to said evaporator HX unit under influence of gravity assist (SIM discloses in ¶ [72] that “, since the condenser 130 is positioned above the vaporizer 110, refrigerant can be returned by gravity”).

Regarding claim 7, SIM discloses a difference between said temperatures T1 and T3 at which the heat exchange takes place ranges from 0.2°C to 1C (SIM’s cooling system is inherently capable of the above limitations:  Examiner notes that it’s inherent that the heat pipe will operate when there is any temperature difference between T1 and T3. 


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over SIM (WO2017086563 A1: Machine Translation was previously provided by Examiner) and further in view of ERLAND (US2499736A) as applied to claim 1 above, and further in view of WYLIE (US5195575A).

Regarding claim 5, SIM does not teach a phase changing medium solidifies at approximately water temperature T2 in said receptacle, thus stopping said at least one working medium from circulating through said at least one HX loop.

WYLIE teaches a passive cooling system (see Figure 4) that comprises a three-phase heat pipe (30) being installed in tank (35) that has temperature T1, wherein the three-phase heat pipe (30) filled with a phase changing medium that solidifies at temperature T2 of the tank (35) thus stopping the phase changing medium from circulating, (see WYLIE’s Col. 9 Lines [18-37]). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of SIM with the teaching of WYLIE  to provide a phase changing medium solidifies at approximately water temperature T2 in said receptacle, thus stopping said at least one working medium from circulating through said at least one HX loop, as taught by WYLIE, to protect the apparatus of SIM from exceeding maximum or minimum safe working temperatures, (see WYLIE’s Col. 8 Lines [37-40]).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over SIM (WO2017086563 A1: Machine Translation was previously provided by Examiner) and further in view of ERLAND (US2499736A) as applied to claim 1 above, and further in view of RAMBACH (US4293030: Previously cited).

Regarding claim 8, SIM does not teach condenser HX unit is tilted approximately 5 degree – 45 degree from a horizontal orientation.

RAMBACH teaches a passive cooling system (Fig 1) with inclined condenser (24) that has a 5-degree slope angle (see Col. 4, lines 35-40).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of SIM with condenser HX unit is tilted approximately 5 degree – 45 degree from a horizontal orientation, as taught by RAMBACH, to improve the cooling system of SIM by ensuring that the cooling medium present in the heat exchanger can in the warmed State climb upward to the geodetically highest point, thereby promoting natural convection (see Col. 4, lines 35-40).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over SIM (WO2017086563 A1: Machine Translation was previously provided by Examiner) in view of ERLAND (US2499736A) as applied to claim 1 above, and further in view of BHATTACHARYA (US 20120073789A1: Previously cited).

Regarding claim 9, SIM discloses a chimney enclosure positioned on the top of said condenser HX (130) unit in a surrounding relationship therewith (see the chimney shape element that is surrounding the condenser 130).

SIM is silent regarding a height of said chimney enclosure ranges from 2 to 15 times of a depth of said condenser HX unit.
However, the height of said chimney enclosure ranges from 2 to 15 times of a depth of said condenser HX unit is a result effective variable, as recognized by BHATTACHARYA, which teaches a passive cooling system with chimney enclosure, BHATTACHARYA also teaches placing the condenser (352) at the bottom of the chimney will leave the majority of the chimney for managing and moving the hot air out through the outlet vents (see BHATTACHARYA’s figures 4A and at least ¶¶ [0013, 0019, and 0021]): Chimney effect (or stack effect) is a well-known phenomenon and refers to the buoyancy-driven movement of air into and out of homes, buildings, etc. Chimney effect is responsible for amplifying the air movement associated with natural convection and is frequently used for ventilations in homes, certain heat-producing appliances, etc. Buoyancy results from the difference of air density that is due to temperature differences, moisture differences, etc. Typically, the greater the thermal difference and the height of the structure, the greater the buoyancy force and the chimney effect.).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of SIM the height of said chimney enclosure ranges from 2 to 15 times of a depth of said condenser HX unit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over SIM (WO2017086563 A1: Machine Translation was previously provided by Examiner) in view of ERLAND (US2499736A) as applied to claim 1 above, and further in view of BHATTACHARYA (US 20120073789A1: Previously cited) and FRIGIERE (US20120204590: Previously cited).

Regarding claim 11, SIM does not teach chimney enclosure is configured with a plurality of compartments. 
FRIGIERE teaches chimney enclosure configured with a plurality of compartments (compartments divided by partitions 24 in box 20) being placed on top of a condenser (21), (see figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of SIM with chimney enclosure is configured with a plurality of compartments, as taught by FRIGIERE, to improve the cooling system of SIM channeling the streams of air reaching the condensers from the side which is well known structure (using Bernoulli’s Equation: when a fluid flows into a narrower channel, its speed increases) to be use in such cooling chimney to increase the air speed (see ¶ [0012]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SIM (WO2017086563 A1: Machine Translation was previously provided by Examiner) in view of ERLAND (US2499736A) as applied to claim 1 above, and further in view of ROCHE (US6912864B2: Previously cited).

Regarding claim 12, SIM is silent regarding condenser HX unit is a heat exchanger including at least one multi-port tube and a plurality of fins, said fins being spaced apart one relative to another at a distance ranging between 2 mm and 20 mm.
ROCHE teaches a cooling system comprising a heat exchanger (86) including multi-port tube and a plurality of fins (106), (ROCHE teaches in Col. 6, Lines [6-8] that “As used herein, the flat tubes 98 may also comprise mini multi-port tubes, or micro multi-port tubes (otherwise known as microchannel tubes).” ROCHE further teaches that the fins can be placed as low as 2 fins per inch (25.4 mm), and as high as 25 fins per inch (see Col. 3, Lines [25-27] and Col. 6, Lines [55-60]). However, the said fins being spaced apart one relative to another a distance ranging between 2 mm and 20 mm is a results effective variable, as recognized by ROCHE, (see ROCHE’s figures 4, 5 and at least see Col. 3, Lines [25-27] and Col. 6, Lines [61-67]): the high fin density (small gap between them) increase the efficiency of the heat exchanger.

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of SIM with a condenser HX unit is a heat exchanger including at least one multi-port tube and a plurality of fins, as taught by ROCHE, since the simple substitution of one known element (multi-port tube heat exchanger type taught by ROCHE) for another (heat exchanger disclosed by SIM) would have yielded predicable results, namely exchanging the heat (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of increasing the efficiency of SIM’s heat exchanger.
Additionally, It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of SIM with a condenser HX unit is a heat exchanger including at least one multi-port tube and a plurality of fins, said fins being spaced apart one relative to another a distance ranging between 2 mm and 20 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           





/TAVIA SULLENS/             Primary Examiner, Art Unit 3763